Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The jump elevator of the claimed invention comprises all the limitations of claim 1, specifically, at least one lifting assembly comprising a frame attached to the outside of a hoistway and partially extending into the hoistway, the frame having at least one arm extending through a wall of the hoistway, wherein the at least one lifting assembly disposed below a covering portion of the hoistway; wherein a machine room has a plurality of telescopic columns, the columns being sized to fit with receptacles on the inner wall of the hoistway that is not taught suggested nor obvious over prior arts of record.
The jump elevator of the claimed invention comprises all the limitations of claim 3, specifically, at least one lifting assembly comprising a frame attached to the outside of a hoistway and partially extending into the hoistway, wherein a pulley line is disposed between a winch and a fixed end of the frame, the frame including a first arm and a second arm, wherein a first end of the first and second arm extends into the hoistway and respectively mounting a first and second pulley, wherein the winch is disposed at a second end of the first arm that is not taught, suggested, nor obvious over prior arts of record. 
The jump elevator of the claimed invention comprises all the limitations of claim 6, specifically, at least one lifting assembly comprising a frame attached to the outside of a hoistway and partially extending into the hoistway, wherein a pulley line is disposed between a winch and a fixed end of the frame, the frame including a first arm and a second arm, wherein a first end of the first and second arm extends into the hoistway and respectively mounting a first 
The jump elevator of the claimed invention comprises all the limitations of claim 7, specifically, at least one lifting assembly comprising a frame attached to the outside of a hoistway and partially extending into the hoistway, wherein a pulley line is disposed between a winch and a fixed end of the frame, the frame including a first arm and a second arm, wherein a first end of the first and second arm extends into the hoistway and respectively mounting a first and second pulley, wherein a third pulley is provided on a tope of a machine room, wherein the first end of the first and second arm are spaced apart horizontally such that a pulley out end of the first and second pulleys are respectively aligned with ends of the third pulley in the vertical direction that is not taught, suggested, nor obvious over prior arts of record. 
The jump elevator of the claimed invention comprises all the limitations of claim 9, specifically, at least one lifting assembly comprising a frame attached to the outside of a hoistway and partially extending into the hoistway, the frame including a first arm and a second arm, wherein a first end of the first and second arm extends into the hoistway and respectively mounting a first and second pulley, wherein the frame further comprises a connecting arm attached to the first and second arm, wherein the connecting arm, the first arm and/or the second arm are removably fixed in place out of the hoistway by one or more spacers that is not taught, suggested, nor obvious over prior arts of record. 
The method of jumping of the claimed invention comprises all the limitations of claim 15, specifically, installing at least one detachable lifting assembly outside a hoistway above a machine room, the lifting assembly is disposed below a covering portion of the hoistway, a 
WO 2005/000729 to Haenninen teaches an elevator with a lifting assembly comprising a frame attached to the outside of a hoistway and partially extending into the hoistway and a first and second arm with corresponding first and second pulley, respectively, but does not teach a machine room with telescopic arms, nor teach first and second arms are spaced apart in a vertical direction, nor teach a pull out end of the first and second pulley aligns with the ends of the third pulley in the vertical direction, not teach one or more spacer arms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654